Jfotii'tlj Court of
                                            Antonio,

                                          October 27. 2014


                                        No. 04-1 3-00891-CR


                                           Donald F. Huff.
                                              Appellant


                                                  v.



                                         The State of Texas.
                                              Appellee


                                  Trial Court Case No. 2011CR2990


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. API*. P. 39.8.    Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 9, 2014. to the following panel:
Justice Angelini. Justice Marion, and Justice Barnard.     All parties will be notified of the Court's
decision in this appeal in accordance with Tl-:x. R. Al'P. P. 48.


        Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 27. 2014.




                                                                Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this October 27. 2014.




                                                                         \ou\c. Clerk7